Exhibit 10.1

VACANT LAND PURCHASE AND SALE CONTRACT

1.     Contract This Vacant Land Purchase and Sale Contract (“Contract”) is made
by and between Gerard F. Schiele Trust (“Buyer”) and Inland Land Appreciation
Fund L.P. (“Seller”) (collectively, “Parties”) with respect to the purchase and
sale of the real estate and improvements, if any, located at

Empire And Swanberg Roads in Kane County                    
Illinois                             (“Property”).

                        (address)                           (city)
                                    (estate)

Property P.I.N. #: 08-09-200-016, 08-09-300-006, 08-09-401-004, 08-16-101-005,
08-16-201-001. Lot size:         225 Acres +/-         .

2. Purchase Price. The Purchase price for the Property is $
    $2,587,500.00                     (“Purchase Price”). The Purchase Price
includes the following personal property:             None                     
                                                                 (“Personal
Property”).

3. Earnest Money: Upon Buyer’s execution of this Contract, Buyer shall deposit
with Inland Real Estate Development Corp. Sellers broker. (“Escrowee”), initial
earnest money in the amount of       $25,000.00         , in the form of
     Check             (“Initial Earnest Money”). The initial Earnest Money
shall be returned and this Contract shall be of no force or effect if this
Contract is no accepted by Seller on or before August 8,       20 12 .

4. Intentionally Deleted

5. Possession. Seller agrees to surrender possession of the Property on or
before the Closing Date (as defined in Paragraph 6 below).

6. Closing. Buyer shall deliver the balance of the Purchase Price (less the
amount of the Final Earnest money, plus or minus prorations and escrow fees, if
any) to Seller and Seller shall execute and deliver the Deed (as defined below)
to Buyer at “Closing”. Closing shall occur on or prior to September 12 , 20 12
at a time and location mutually agreed upon by the Parties (“Closing Date”).
Seller must provide Buyer with good and merchantable title prior to Closing.

7. Deed. At closing, Seller shall execute and deliver to Buyer, or cause to be
executed and delivered to Buyer, a recordable warranty deed (“Deed”) (or other
appropriate deed if title is in trust or in an estate), or Articles of
Agreement, if applicable, subject only to the following, if any: covenants,
conditions, and restrictions of record; public and utility easements; existing
leases and tenancies, if any; visible private and public roads and easements
therefore; building setback lines and use or occupancy restrictions; zoning laws
and ordinances; acts done by or suffered through Buyer, all special governmental
taxes or assessments confirmed and unconfirmed; and general real estate taxes
not yet due and payable at the time of Closing.

8. Real Estate Taxes. Seller represents that the 20    11     general real
estate taxes were     $4,279.80     . General real estate taxes shall be
prorated based on (i)     100    % of the most recent ascertainable full year
tax bill, or (ii) mutually agreed by the Parties in writing prior to the
expiration of the Attorney Approval Period.

9. “AS-IS” Condition. Seller represents that the Property is zoned
    Agriculture     . This Contract is for the sale and purchase of the Property
(including any Personal Property) in its “as-is” condition as of the Acceptance
Date. The Property (including any Personal Property) has been inspected by the
Buyer acknowledges that no representations, warranties or guarantees with
respect to the condition of the Property (including any Personal Property) have
been made by Seller or Seller’s agents, brokers or representatives other than
those set forth herein.

10. Intentionally Deleted.

11. Intentionally Deleted.

12. Attorney Modification. Within     3     business days after the Acceptance
Date (“Attorney Approval Period”), the Parties respective attorneys may propose
written modification to this Contract (“Proposed Modifications”) on matters
other than the Purchase Price, broker’s compensation and dates. Any Proposed
Modification that are set forth in writing and accepted by the other party shall
become terms of this Contract as if originally set forth in this Contract. If,
within the Attorney Approval Period, the Parties cannot reach agreement
regarding the Proposed Modifications, then, at any time after the Attorney
Approval Period, either Party may terminate this Contract by written notice to
the other Party. In that event, this Contract shall be null and void and the
Earnest Money shall be returned to buyer. IN THE ABSENCE OF DELIVERY OF PROPOSED
MODIFICATIONS PRIOR TO THE EXPIRATION OF THE ATTORNEY APPROVAL PERIOD, THIS
PROVISION SHALL BE DEEMED WAIVED BY ALL PARTIES, AND THIS CONTRACT SHALL BE IN
FULL FORCE AND EFFECT.

13. Inspection. Within     10     business days after the Acceptance Date
(“Inspection Period”), Buyer may conduct, at Buyer’s sole cost and expense
(unless otherwise provided by law) inspections of the Property (“Inspections”),
including but not limited to investigations of the utilities serving the
Property, environmental audits and soil sample testing, by one or more properly
licensed or certified inspection personnel (each, and “Inspector”). Buyer shall
provide Seller with reasonable notice prior to conducting any such
investigations. Buyer shall indemnify Seller from and against any loss or damage
to the Property or personal injury caused by the Inspections, Buyer, or Buyer’s
Inspectors. Buyer agrees to promptly provide copies of all inspection reports to
Seller and to the listing broker, if any. Seller further agrees to restore the
Property to its original condition and agrees to be responsible for any damage
incurred while performing such inspections. Buyer may terminate this Contract at
any time prior to the expiration of the Inspection Period by providing written
notice of such termination to Seller. In the event of such notice, this Contract
shall be null and void and the Earnest Money shall be returned to Buyer. Buyer’s
obligations under this Paragraph 13 shall survive the termination of this
Contract. IN THE ABSENCE OF WRITTEN NOTICE PRIOR TO EXPIRATION OF THE INSPECTION
PERIOD, THIS PRIVISION SHALL BE DEEMED WAIVED BY AL PARTIES AND THIS CONTRACT
SHALL BE IN FULL FORCE AND EFFECT.

14. General Provisions and Riders. THIS CONTRACT WILL BECOME A LEGALLY BINDING
CONTRACT WHEN SIGNED BY ALL PARTIES AND DELIVERED. THIS CONTRACT INCLUDES THE
GENERAL PROVISIONS ON THE LAST PAGE OF THIS CONTRACT AND RIDERS
        “A”                     (list Rider numbers here) AND ADDENDUM
    N/A     (list Addendum numbers here) ATTACHED TO AND MADE A PART OF THIS
CONTRACT.

[SIGNATURE PAGE FOLLOWS]

 

1



--------------------------------------------------------------------------------

Exhibit 10.1

VACANT LAND PURCHASE AND SALE CONTRACT

 

OFFER DATE:

 

        August 3,       2012

BUYER’S INFORMATION:

Buyer’s Signature:   /s/ Gerhard F. Schiele

Buyer’s Signature:  

 

Buyer’s Name(s) (print):  

    Gerhard F. Schiele Trust

Address:  

  440 W. Lake Street

City:     Elmhurst     State:   Illinois     Zip:
  60126                                  Office Phone:   800-266-3000   Home
Phone:                                               Fax:   630-617-8718      
Cell Phone:   630-816-5766                       Email Address:
 kschiele@elmhurstautogroup.com                   The names and addresses set
forth below are for informational purposes only and subject to change. BUYER’S
BROKER’S INFORMATION: Designated Agent (print):  Anthony
Gange                                                  Agent Identification
Number:                                        
                                   Broker Name:   CBRE      MLS
#                                                                     Office
Address:    700 Commerce Drive                                       
                 City:   Oak Brook   State: Illinois   Zip:
60523                                                 Office Phone: 630-573-7030
  Cell Phone: 630-677-7030                                 Fax:
630-573-7018                                       
                                                  Email:
tony.gange@cbre.com                                      
                                   BUYER’S ATTORNEY’S INFORMATION: Attorney
Name: Michael Nigro                                        
                               Firm: Nigro, Westfall &
Gryska                                                                    
Office Address: 1793 Bloomingdale Road                                         
           City: Glendale Heights   State: Illinios   Zip:
60139                                        

Office Phone: 630-682-9872   Cell Phone:                                       
             

Fax:   630-580-5696                                       
                                                  

Email: mike@nigrowestfall.com                                      
                            

BUYER’S LENDER’S INFORMATION:

Mortgage Broker’s Name:                                        
                                           

Lender:                                                                 
                                              

Office Address:                                       
                                                             

City: State: Zip:                                        
                                                         

Office Phone:                            Cell
Phone:                                                         

Fax:                                                                 
                                                     

Email:                                                                 
                                               

ACCEPTANCE DATE: August 9, 2012 (“Acceptance Date”)

SELLER’S INFORMATION:

Seller’s Signature: /s/ Guadalupe Griffin, Sr. Vice President

Seller’s Signature:                                     
                                                            

Seller’s Name(s) (print):   Inland Land Appreciation Fund, L.P.    

Address: 2901 Butterfield Rd                                         
                                     

City:   Oak Brook   State:   Illinois   Zip:
  60523                                               

Office Phone: 630-218-8000   Home Phone:                                        
                  

Fax: 630-954-5673   Cell Phone:                                        
                                    

Email Address: griffin@inlandgroup.com                                     
                   

The names and addresses set forth below are for informational purposes only and
subject to change.

SELLER’S BROKER’S INFORMATION:

Designated Agent Name (print): Anthony A.
Casaccio                                      

Agent Identification Number:                                        
                                        

Broker Name: Inland Real Estate Development Corp MLS #                          

Office Address: 2901 Butterfield Road                                         
                     

City: Oak Brook   State: Illinois   Zip:
60523                                                     

Office Phone: 630-218-4930   Cell Phone:
630-768-3902                                  

Fax: 630-954-5673                                       
                                                          

Email: casaccio@inlandgroup.com                                     
                               

SELLER’S ATTORNEY’S INFORMATION:

Attorney Name: Dan Bauer                                        
                                           

Firm: The Inland Real Estate Group – Assistant General Counsel                

Office Address: 2901 Butterfield Road                                         
                      

City: Oak Brook   State: Illinois   Zip:
60523                                                      

Office Phone: 630-218-8000   Cell Phone:                                        
                    

Fax: 630-218-4900                                       
                                                          

Email: bauer@inlandgroup.com                                      
                                 

 

 

 

2



--------------------------------------------------------------------------------

Exhibit 10.1

VACANT LAND PURCHASE AND SALE CONTRACT

 

GENERAL PROVISIONS

A. Prorations. Rent, interest on existing mortgage, if any, water taxes and
other items shall be prorated as of the Closing Date.

B. Uniform Vendor and Purchaser Risk Act. The provisions of the Uniform Vendor
and Purchaser Risk Act of the State of Illinois shall be applicable to this
Contract.

C. Title. Within 5 days prior to the Closing Date, Seller shall deliver to Buyer
or his agent evidence of merchantable title in the intended grantor by
delivering a Commitment for Title Insurance of a title insurance company bearing
a date on or subsequent to the Acceptance Date, in the amount of the Purchase
Price, subject to no other exceptions than those previously listed within this
Contract and to general exceptions contained in the commitment. Delay in
delivery by Seller of a Commitment for Title Insurance due to delay by Buyer’s
mortgagee in recording mortgage and bringing down title shall not be a default
of this Contract. Every Commitment for Title Insurance furnished by Seller shall
be conclusive evidence of title as shown. If evidence of title discloses other
exceptions, Seller shall have 30 days after Seller’s receipt of evidence of
title to cure the exceptions and notify Buyer accordingly. As to those
exceptions that may be removed at Closing by payment of money, Seller may have
those exceptions removed at Closing by using the proceeds of the sale.

D. Notice. All notices required by this Contract shall be in writing and shall
be served upon the Parties or their attorneys at the addresses provided in this
Contract. The mailing of notice by registered or certified mail, return receipt
requested, shall be sufficient service when the notice is mailed. Notices may
also be served by personal delivery or commercial delivery service, by
mail-o-gram, telegram, or by the use of a facsimile machine with proof of
transmission and a copy of the notice with proof of transmission being sent by
regular mail on the date of transmission. In addition, facsimile signatures
shall be sufficient for purposes of executing, negotiating, and finalizing this
Contract. E-mail notices shall be deemed valid and received by the addressee
when delivered by e-mail and opened by the recipient, provided that a copy of
the e-mail notice is also sent by regular mail to the recipient on the date of
transmission.

E. Disposition of Earnest Money. In the event of default by Buyer, the Earnest
Money, less expenses and commission of the listing broker, shall be paid to
Seller. If Seller defaults, the Earnest Money, at the option of Buyer, shall be
refunded to Buyer, but such refunding shall not release Seller from the
obligations of this Contract. In the event of any default, Escrowee shall give
written notice to Seller and Buyer indicating Escrowee’s intended disposition of
the Earnest Money and request Seller’s and Buyer’s written consent to the
Escrowee’s intended disposition of the Earnest Money within 30 days after the
notice. However, Seller and Buyer acknowledge and agree that if Escrowee is a
licensed real estate broker, Escrowee may not distribute the Earnest Money
without the joint written direction of Seller and Buyer or their authorized
agents. If Escrowee is not a licensed real estate broker, Seller and Buyer agree
that if neither Party objects, in writing, to the proposed disposition of the
Earnest Money within 30 days after the date of the notice, then Escrowee shall
proceed to disperse the Earnest Money as previously noticed by Escrowee. If
either Seller or Buyer objects to the intended disposition within the 30 day
period, or if Escrowee is a licensed real estate broker and does not receive the
joint written direction of Seller and Buyer authorizing distribution of the
Earnest Money, then the Escrowee may deposit the Earnest Money with the Clerk of
the Circuit Court by the filing of an action in the nature of an Interpleader.
Escrowee may be reimbursed from the Earnest Money for all costs, including
reasonable attorney’s fees, related to the filing of the Interpleader and the
Parties indemnify and hold Escrowee harmless from any and all claims and
demands, including the payment of reasonable attorneys’ fees, costs, and
expenses arising out of those claims and demands.

F. Bill of Sale. Seller shall furnish to Buyer at Closing an executed, notarized
bill of sale (“Bill of Sale”) transferring all of Seller’s right, title and
interest in the Personal Property, if any, To Buyer at Closing.

G. Affidavit of Title. Seller shall furnish to Buyer at Closing an executed,
notarized affidavit of title (“Affidavit of Title”), and any other documents as
may be required by the Title Company for the issuance of any ALTA owner’s policy
and/or lender’s policy, as the case may be. The Affidavit of Title shall cover
the Closing Date.

H. Code Violations. Seller warrants that no notice from any city, village, or
other governmental authority of a dwelling code violation that currently exists
on the Property has been issued and received by Seller or Seller’s agent (“Code
Violation Notice”). If a Code Violation Notice is received after the Acceptance
Date and before Closing, Seller shall promptly notify Buyer of the Notice.

I. Escrow Closing. At the written request of Seller or Buyer received prior to
the delivery of the deed under this Contract, this sale shall be closed through
an escrow with a title insurance company, in accordance with the general
provisions of the usual form of deed and money escrow agreement then furnished
and in use by the title insurance company, with such special provisions inserted
in the escrow agreement as may be required to conform with this Contract. Upon
the creation of an escrow, payment of Purchase Price and delivery of deed shall
be made through the escrow, this Contract and the Earnest Money shall be
deposited in the escrow, and the Broker shall be made a party to the escrow with
regard to commission due. The cost of the escrow shall be divided equally
between Buyer and Seller.

J. Survey. At least 5 days prior to the Closing Date, Seller shall provide Buyer
with a survey by a licensed land surveyor dated not more than six months prior
to the date of Closing, showing the present location of all easements, building
set-back lines and boundaries of the Property. If Buyer or Buyer’s mortgagee
desires a more recent or extensive survey, the survey shall be obtained at
Buyer’s expense.

K. 1031 Exchange. The Parties agree that at any time prior to the Closing Date,
Buyer and/or Seller may elect to effect a simultaneous or non-simultaneous
tax-deferred exchange pursuant to Section 1031, and the regulations pertaining
thereto, of the Internal Revenue Code, as amended. Each party expressly agrees
to cooperate with the other party in connection with any such exchange in any
manner which shall not impose any additional cost or liability upon the
cooperating party, including without limitation by executing any and all
documents, including escrow instructions or agreements consenting to the
assignment of any rights and obligations hereunder to an exchange entity, which
may be necessary to carry out such an exchange; provided, however, that any
election to effect such an exchange shall not delay the Closing Date.

L. Legal Description. The Parties may amend this Contract to attach a complete
and correct legal description of the Property.

 

3



--------------------------------------------------------------------------------

Exhibit 10.1

VACANT LAND PURCHASE AND SALE CONTRACT

 

M. RESPA. Buyer and Seller shall make all disclosures and do all things
necessary to comply with the applicable provisions of the Real Estate Settlement
Procedures Act of 1974, as amended.

N. Transfer Taxes. Seller shall pay the amount of any stamp tax imposed by the
state and county on the transfer of title, and shall furnish a completed
declaration signed by Seller or Seller’s agent in the form required by the state
and county, and shall furnish any declaration signed by Seller or Seller’s agent
or meet other requirements as established by any local ordinance with regard to
a transfer or transaction tax. Any real estate transfer tax required by local
ordinance shall be paid by the person designated in that ordinance.

O. Removal of Personal Property. Seller shall remove from the Property by the
Possession Date all debris and Seller’s personal property not conveyed by Bill
of Sale to Buyer.

P. Surrender. Seller agrees to surrender possession of the Property in the same
condition as it is on the Acceptance Date, ordinary wear and tear excepted,
subject to Paragraph B of the General Provisions of this Contract.

Q. Time. Time is of the essence for purposes of this Contract.

R. Number. Wherever appropriate within this Contract, the singular includes the
plural.

S. Flood Plain Insurance. In the event the Property is in a flood plain and
flood insurance is required by Buyer’s lender, Buyer shall pay for that
insurance.

T. Business Days and Time. Any reference in this Contract to “day” or “days”
shall mean business days, not calendar days, including Monday, Tuesday,
Wednesday, Thursday, and Friday, and excluding all official federal and state
holidays.

U. Patriot Act. Seller and Buyer represent and warrant that they are not acting,
directly or indirectly, for or on behalf of any person, group, entity, or nation
named by Executive Order or the United States Treasury Department as a Specially
Designated National and Blocked Person, or other banned or blocked person,
entity, nation or transaction pursuant to any law, order, rule or regulation
which is enforced or administered by the Office of Foreign Assets Control
(“OFAC”), and that they are not engaged in this transaction directly or
indirectly on behalf of, or facilitating this transaction directly or indirectly
on behalf of, any such person, group, entity, or nation. Each Party shall
defend, indemnify, and hold harmless the other Party from and against any and
all claims, damages, losses, risks, liabilities, and expenses (including
reasonable attorneys’ fees and costs) arising from or related to any breach of
the foregoing representation and warranty.

V. Brokers. The real estate brokers named in this Contract shall be compensated
in accordance with their agreements with their clients and/or any offer of
compensation made by the listing broker in a multiple listing service in which
the listing and cooperating broker both participate.

W. Original Executed Contract. The listing broker shall hold the original fully
executed copy of this Contract.

 

 

 

4



--------------------------------------------------------------------------------

Exhibit 10.1

VACANT LAND PURCHASE AND SALE CONTRACT

 

RIDER “A”

THIS RIDER IS ATTACHED TO AND MADE A PART OF A VACANT LAND PURCHASE AND SALE
CONTRACT DATED AUGUST 9, 2012 BY AND BETWEEN Inland Land Appreciation Fund
(HEREINAFTER REFERRED TO AS “SELLER”) AND Gerhard F. Schiele Declaration of
Trust Dated October 15, 1991 (HEREINAFTER REFERRED TO AS “BUYER”), FOR THE
PROPERTY COMMONLY KNOW AS Empire and Swanberg Roads in (Kane COUNTY), ILLINOIS.
TO THE EXTENT THIS RIDER IS INCONSISTENT OR CONFLICTS WITH THE CONTRACT, THE
TERMS OF THIS RIDER SHALL CONTROL.

1.         The closing date shall be September 12, 2012 at Chicago Title
Insurance Company at the Wheaton, Illinois branch.

2.         The Buyer shall be the Gerhard F. Schiele Declaration of Trust or
such trust as the Buyer will designate

3.         Within 10 business days of acceptance of this contract, Seller will
furnish Purchaser the last title report, last environmental and soil reports, if
any, and last survey for the property. This contract is subject to Purchaser’s
review of said reports and survey within 5 business days of receipt of same. If
the confirmation or documentation furnished is unacceptable to Purchaser, then
this contract shall, at Purchaser’s option, and upon written notice to Seller,
become null and void, and all earnest monies deposited shall be refunded to
Purchaser forthwith.

 

    AGREED:

  

August 9, 2012

     

    SELLER:

   Inland Land Appreciation Fund       PURCHASER:

    By:

  

/s/Guadalupe Griffin

     

/s/ Gerhard F. Schiele

         Gerhard F. Schiele, Trustee

    Title:

  

Senior Vice President

     

 

 

 

5